                 Case 20-11177-KBO               Doc 326       Filed 07/02/20         Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    AKORN, INC.,1                                                    )   Case No. 20-11177 (KBO)
                                                                     )
                                                                     )   (Jointly Administered)
                                       Debtors.                      )
                                                                     )   Re: Docket No. 214

                              NOTICE OF DEADLINES
              FOR THE FILING OF PROOFS OF CLAIM, INCLUDING CLAIMS
             ARISING UNDER SECTION 503(B)(9) OF THE BANKRUPTCY CODE



    TO: ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY OF
        THE FOLLOWING DEBTOR ENTITIES:


                                    DEBTOR                                                     CASE NO.
    Akorn, Inc.                                                                            20-11177 (KBO)
    10 Edison Street LLC                                                                   20-11178 (KBO)
    13 Edison Street LLC                                                                   20-11180 (KBO)
    Advanced Vision Research, Inc.                                                         20-11182 (KBO)
    Akorn (New Jersey), Inc.                                                               20-11183 (KBO)
    Akorn Animal Health, Inc.                                                              20-11185 (KBO)
    Akorn Ophthalmics, Inc.                                                                20-11186 (KBO)
    Akorn Sales, Inc.                                                                      20-11174 (KBO)
    Clover Pharmaceuticals Corp.                                                           20-11187 (KBO)
    Covenant Pharma, Inc.                                                                  20-11188 (KBO)
    Hi-Tech Pharmacal Co., Inc.                                                            20-11189 (KBO)
    Inspire Pharmaceuticals, Inc.                                                          20-11190 (KBO)
    Oak Pharmaceuticals, Inc.                                                              20-11192 (KBO)
    Olta Pharmaceuticals Corp.                                                             20-11191 (KBO)
    VersaPharm Incorporated                                                                20-11194 (KBO)

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
      Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics,
      Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-
      Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
      Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings
      Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois
      60045.
                 Case 20-11177-KBO              Doc 326        Filed 07/02/20        Page 2 of 10




                                    DEBTOR                                                   CASE NO.
    VPI Holdings Corp.                                                                   20-11193 (KBO)
    VPI Holdings Sub, LLC                                                                20-11195 (KBO)

PLEASE TAKE NOTICE THAT:

        On May 20, 2020 (the “Petition Date”), Akorn, Inc., and certain of its affiliates and
subsidiaries, as debtors and debtors in possession (collectively, the “Debtors”), filed voluntary
petitions for relief under chapter 11 of title 11 the United States Code (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the District of Delaware.

        On June 23, 2020, the Court entered an order [Docket No. 214] (the “Bar Date Order”)2
establishing certain dates by which parties holding prepetition claims against the Debtors must
file proofs of claim (“Proofs of Claim”), including claims by governmental units, claims arising
under section 503(b)(9) of the Bankruptcy Code, Amended Schedules Claims, and Rejection
Damages Claims.

       For your convenience, enclosed with this notice (this “Notice”) is a Proof of Claim form,
which identifies the amount, nature, and classification of your claim(s), if any, listed in the
Debtors’ schedules of assets and liabilities filed in these cases (the “Schedules”). If the Debtors
believe that you hold claims against more than one Debtor, you will receive multiple Proof of
Claim forms, each of which will reflect the nature and amount of your claim as listed in the
Schedules.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
the Bankruptcy Code and includes all persons, estates, trusts, governmental units, and the Office
of the United States Trustee for the District of Delaware. In addition, the terms “persons” and
“governmental units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code,
respectively.

        As used in this Notice, the term “claim” means, as to or against the Debtors and in
accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right to an equitable
remedy for breach of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.

I.        THE BAR DATES.

       The Bar Date Order establishes the following bar dates for filing Proofs of Claim in these
chapter 11 cases (the “Bar Dates”).



2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bar Date
      Order.



                                                           2
Case 20-11177-KBO      Doc 326      Filed 07/02/20     Page 3 of 10




 a.   The Claims Bar Date. Pursuant to the Bar Date Order, except as
      described below, all entities holding claims against the Debtors that
      arose or are deemed to have arisen prior to the commencement of
      these cases on the Petition Date, including claims arising under
      section 503(b)(9) of the Bankruptcy Code, are required to file
      Proofs of Claim by the Claims Bar Date (i.e., by 5:00 p.m.,
      prevailing Eastern Time, on August 3, 2020). Except as otherwise
      set forth below, the Claims Bar Date applies to all types of claims
      against the Debtors that arose prior to the Petition Date, including
      secured claims, unsecured priority claims, and unsecured non-
      priority claims.

 b.   The Governmental Bar Date. Pursuant to the Bar Date Order, all
      governmental units holding claims against the Debtors that
      arose or are deemed to have arisen prior to the commencement
      of these cases on the Petition Date are required to file Proofs of
      Claim by the Governmental Bar Date (i.e., by November 16,
      2020, 5:00 p.m., prevailing Eastern Time). The Governmental
      Bar Date applies to all governmental units holding claims against
      the Debtors (whether secured, unsecured priority, or unsecured non-
      priority) that arose prior to the Petition Date, including, without
      limitation, governmental units with claims against the Debtors for
      unpaid taxes, whether such claims arise from prepetition tax years
      or periods or prepetition transactions to which the Debtors were a
      party.

 c.   The Amended Schedules Bar Date. Pursuant to the Bar Date Order,
      all parties asserting claims against the Debtors’ estates that are
      affected by an amendment or supplement to the Schedules are
      required to file Proofs of Claim so that such Proofs of Claim are
      actually received by the Debtors’ claims and noticing agent,
      Kurtzman Carson Consultants LLC (“KCC”), by the Amended
      Schedules Bar Date (i.e., by the later of (i) the Claims Bar Date
      or the Governmental Bar Date, as applicable, and (ii) 5:00 p.m.,
      prevailing Eastern Time, on the date that is twenty-one (21) days
      from the date on which the Debtors provide notice of such
      amendment or supplement).

 d.   The Rejection Damages Bar Date. Pursuant to the Bar Date Order,
      all parties asserting claims against the Debtors’ estates arising from
      the Debtors’ rejection of an executory contract or unexpired lease
      are required to file Proofs of Claim with respect to such
      rejection so that such Proofs of Claim are actually received by
      KCC by the Rejection Damages Bar Date (i.e., by the later of
      (i) the Claims Bar Date or the Governmental Bar Date, as
      applicable, and (ii) 5:00 p.m., prevailing Eastern Time, on the
      date that is thirty (30) days following service of an order


                                3
             Case 20-11177-KBO          Doc 326      Filed 07/02/20     Page 4 of 10




                       approving the rejection of any executory contract or unexpired
                       lease of the Debtors; and (iii) any such other date that the Court
                       may fix in the applicable order approving such rejection.

II.    WHO MUST FILE A PROOF OF CLAIM.

       Except as otherwise set forth herein, the following entities holding claims against the
Debtors that arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs
of Claim on or before the applicable Bar Date:

               a.      any entity whose claim against a Debtor is not listed in the
                       applicable Debtor’s Schedules, or is listed in such Schedules as
                       “contingent,” “unliquidated,” or “disputed” if such person or entity
                       desires to participate in any of these chapter 11 cases or share in any
                       distribution in any of these chapter 11 cases;

               b.      any entity that believes its claim is improperly classified in the
                       Schedules or is listed in an incorrect amount and who desires to have
                       its claim allowed in a different classification or amount other than
                       that identified in the Schedules;

               c.      any entity that believes its prepetition claim(s) as listed in the
                       Schedules is not an obligation of the specific Debtor against which
                       the claim is listed and that desires to have its claim allowed against
                       a Debtor other than that identified in the Schedules;

               d.      any former or present full-time, part-time, salaried, or hourly
                       employee who believes that he or she has a claim related to any
                       grievance to the extent such grievance arose on or prior to the
                       Petition Date; and

               e.      any entity that believes its claim against a Debtor is or may be
                       entitled to priority under section 503(b)(9) of the Bankruptcy Code.

III.   PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM.

        Certain parties are not required to file Proofs of Claim. The Court may, however, enter
one or more separate orders at a later time requiring creditors to file Proofs of Claim for some
kinds of the following claims and setting related deadlines. If the Court does enter such an order,
you will receive notice of it. The following entities holding claims that would otherwise be subject
to the Bar Dates need not file Proofs of Claims:

               a.      any entity who already has filed a signed Proof of Claim against the
                       respective Debtor(s) with the Clerk of the Court or with KCC in a
                       form substantially similar to Official Form 410;

               b.      any entity whose claim is listed on the Schedules if: (i) the claim is
                       not scheduled as any of “disputed,” “contingent,” or “unliquidated;”


                                                 4
Case 20-11177-KBO      Doc 326      Filed 07/02/20     Page 5 of 10




      (ii) such person or entity agrees with the amount, nature, and priority
      of the claim as set forth in the Schedules; and (iii) such person or
      entity does not dispute that its claim is an obligation only of the
      specific Debtor against which the claim is listed in the Schedules;

 c.   any entity whose claim has previously been allowed by order of the
      Court;

 d.   any entity whose claim has been paid in full by the Debtors pursuant
      to the Bankruptcy Code or in accordance with an order of the Court;

 e.   any Debtor or direct or indirect affiliate or subsidiary of the Debtors
      having a claim against another Debtor;

 f.   any entity whose claim is solely against any of the Debtors’ non-
      Debtor affiliates;

 g.   any holder of an equity interest in the Debtors need not file a proof
      of interest with respect to the ownership of such equity interest at
      this time; provided, however, that any holder of an equity interest
      who wishes to assert a claim against the Debtors, including a claim
      relating to such equity interest or the purchase or sale of such
      interest, must file a Proof of Claim asserting such claim on or prior
      to the Claims Bar Date pursuant to procedures set forth herein;

 h.   any current or former employee of the Debtors, if an order of this
      Court authorized the Debtors to honor such claim in the ordinary
      course of business as a wage, commission, benefit, health care
      claim, or severance; provided that an employee must submit a Proof
      of Claim by the Claims Bar Date for all other claims arising before
      the Petition Date, including claims for wrongful termination,
      discrimination, harassment, hostile work environment, and/or
      retaliation;

 i.   any current or former officer, director, or employee of any Debtor
      for claims based on indemnification, contribution, or
      reimbursement;

 j.   any entity holding a claim for which a separate deadline is fixed by
      the Court;

 k.   administrative expense claims for postpetition fees and expenses of
      professionals retained in these chapter 11 cases allowable under
      section 330, 331, and 503(b) of the Bankruptcy Code; and

 l.   any entity holding a claim allowable under sections 503(b) and
      507(a)(2) of the Bankruptcy Code as an expense of administration,
      provided that any entity asserting a claim entitled to priority under


                                5
              Case 20-11177-KBO         Doc 326      Filed 07/02/20     Page 6 of 10




                       section 503(b)(9) of the Bankruptcy Code must assert such claims
                       by filing a request for payment or a Proof of Claim on or prior to the
                       Claims Bar Date.

IV.      INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

         The following requirements shall apply with respect to filing and preparing each Proof of
Claim:

                a.     Contents. Each Proof of Claim must: (i) be written in English;
                       (ii) include a claim amount denominated in United States dollars;
                       (iii) conform substantially with the Proof of Claim Form provided
                       by the Debtors or Official Form 410; and (iv) be signed by the
                       claimant or by an authorized agent or legal representative of the
                       claimant.

                b.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                       entitled to priority under section 503(b)(9) of the Bankruptcy Code
                       must also: (i) include the value of the goods delivered to and
                       received by the Debtors in the twenty (20) days prior to the Petition
                       Date; (ii) attach any documentation identifying the particular
                       invoices for which the 503(b)(9) claim is being asserted; and (iii)
                       attach documentation of any reclamation demand made to the
                       Debtors under section 546(c) of the Bankruptcy Code (if
                       applicable).

                c.     Original Submissions Required. Only original Proofs of Claim or
                       claims filed electronically through the interface available at
                       https://www.kccllc.net/akorn may be deemed acceptable for
                       purposes of claims administration. Copies of Proofs of Claim or
                       Proofs of Claim sent by facsimile or electronic mail will not be
                       accepted.

                d.     Identification of the Debtor Entity. Each Proof of Claim must
                       clearly identify the Debtor against which a claim is asserted,
                       including the individual Debtor’s case number. A Proof of Claim
                       filed under the joint administration case number (Case
                       No. 20-11177 (KBO)) or otherwise without identifying a specific
                       Debtor, will be deemed as filed only against Akorn, Inc.

                e.     Claim Against Multiple Debtor Entities. Unless otherwise ordered
                       by the Court, each Proof of Claim must state a claim against only
                       one Debtor and clearly indicate the Debtor against which the claim
                       is asserted. To the extent more than one Debtor is listed on the Proof
                       of Claim, such claim may be treated as if filed only against the
                       first-listed Debtor.




                                                 6
              Case 20-11177-KBO          Doc 326      Filed 07/02/20     Page 7 of 10




               f.      Supporting Documentation. Each Proof of Claim must include
                       supporting documentation in accordance with Bankruptcy Rules
                       3001(c) and (d) or an explanation as to why such documentation is
                       not available.

               g.      Timely Service. Each Proof of Claim must be filed, including
                       supporting documentation, so as to be actually received by KCC on
                       or before the Claims Bar Date or the Governmental Bar Date (or,
                       where applicable, on or before any other bar date as set forth herein
                       or by order of the Court) either: (i) electronically through the
                       interface available at https://www.kccllc.net/akorn or (ii) by first
                       class U.S. mail, by overnight U.S. mail, or other hand delivery
                       system at the following address:

                                        Akorn Claims Processing Center
                                                    c/o KCC
                                     222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245

                       PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                       ELECTRONIC MAIL WILL NOT BE ACCEPTED.

               h.      Receipt of Service. Claimants wishing to receive acknowledgment
                       that their Proofs of Claim were received by KCC must submit
                       (i) a copy of the Proof of Claim Form (in addition to the original
                       Proof of Claim Form sent to KCC) and (ii) a self-addressed, stamped
                       envelope to KCC.

V.     CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF OF CLAIM.

         Pursuant to the Bar Date Order and Bankruptcy Rule 3003(c)(2), if you or any entity that
is required to file a Proof of Claim in these Chapter 11 Cases pursuant to the Bankruptcy Code,
the Bankruptcy Rules, or the Bar Date Order with respect to a particular claim against the Debtors
but fail to do so properly by the applicable Bar Date, then you or any such entity shall not be treated
as a creditor with respect to such claim for any purpose of voting or distribution.

VI.    AMENDMENTS TO THE DEBTORS’ SCHEDULES.

        If, subsequent to the date of this Notice, the Debtors amend or supplement their Schedules
to reduce the undisputed, noncontingent, and liquidated amount of a claim listed in the Schedules,
to change the nature or classification of a claim against the Debtors reflected in the Schedules, or
to add a new claim to the Schedules, the affected creditor is required to file a Proof of Claim or
amend any previously filed Proof of Claim in respect of the amended scheduled claim on or before
the later of: (a) the Claims Bar Date or the Governmental Bar Date, as applicable to such claim;
and (b) 5:00 p.m., prevailing Eastern Time, on the date that is twenty-one (21) days after the date
that on which the Debtors provide notice of the amendment to the Schedules (or another time
period as may be fixed by the Court) as the date by which claimants holding claims affected by


                                                  7
             Case 20-11177-KBO          Doc 326      Filed 07/02/20    Page 8 of 10




the amendment must file Proofs of Claim with respect to such claim (any such date, an “Amended
Schedules Bar Date”).

VII.   RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Debtors’ right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim
listed or reflected in the Schedules as to the nature, amount, liability, or classification thereof;
(b) subsequently designate any scheduled claim as disputed, contingent, or unliquidated; and
(c) otherwise amend or supplement the Schedules.

VIII. THE DEBTORS’ SCHEDULES AND ACCESS THERETO.

        You may be listed as the holder of a claim against one or more of the Debtor entities in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed Proof of Claim forms regarding the nature, amount, and
status of your claim(s). If the Debtors believe that you may hold claims against more than one
Debtor entity, you will receive multiple Proof of Claim forms, each of which will reflect the nature
and amount of your claim against one Debtor entity, as listed in the Schedules.

        If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
is accurately listed in the Schedules. However, you may rely on the enclosed form, which: (a) sets
forth the amount of your claim (if any) as scheduled; (b) identifies the Debtor entity against which
it is scheduled; (c) specifies whether your claim is listed in the Schedules as “contingent,”
“unliquidated,” or “disputed; and (d) identifies whether your claim is scheduled as a secured,
unsecured priority, or unsecured non-priority claim.

        As described above, if you agree with the nature, amount, and status of your claim as listed
in the Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor
entity specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or
“unliquidated,” you need not file a Proof of Claim. Otherwise, or if you decide to file a Proof of
Claim, you must do so before the applicable Bar Date in accordance with the procedures set forth
in this Notice.

IX.    ADDITIONAL INFORMATION.

        Copies of the Debtors’ Schedules, the Bar Date Order, and other information regarding
these chapter 11 cases are available for inspection free of charge on KKC’s website at
https://www.kccllc.net/akorn. The Schedules and other filings in these chapter 11 cases also are
available for a fee at the Court’s website at http://www.deb.uscourts.gov. A login identification
and password to the Court’s Public Access to Court Electronic Records (“PACER”) are required
to access this information and can be obtained through the PACER Service Center at
http://www.pacer.psc.uscourts.gov. Copies of the Schedules and other documents filed in these
cases also may be examined between the hours of 9:00 a.m. and 4:30 p.m., prevailing Eastern
Time, Monday through Friday, at the office of the Clerk of the Bankruptcy Court, United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801.



                                                 8
            Case 20-11177-KBO         Doc 326     Filed 07/02/20    Page 9 of 10




        If you require additional information regarding the filing of a Proof of Claim, you may
contact the Debtors’ claims agent, KCC, directly by writing to: Akorn Claims Processing Center,
c/o KCC, 222 N Pacific Coast Highway, Suite 300, El Segundo, CA 90245 or contact the Debtors’
restructuring hotline at: (877) 725-7539 (U.S./Canada), (424) 236-7247 (International).

       A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.




                                              9
           Case 20-11177-KBO        Doc 326   Filed 07/02/20     Page 10 of 10




Wilmington, Delaware
July 2, 2020

/s/ Paul N. Heath
RICHARDS, LAYTON & FINGER, P.A.                KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                       KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                    Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                  Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                    Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                              300 North LaSalle Street
920 N. King Street                             Chicago, Illinois 60654
Wilmington, Delaware 19801                     Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                 Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                                  patrick.nash@kirkland.com
Email:          heath@rlf.com                                   gregory.pesce@kirkland.com
                steele@rlf.com                                  christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                -and-

Co-Counsel for the                             KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession              KIRKLAND & ELLIS INTERNATIONAL LLP
                                               Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:     (212) 446-4800
                                               Facsimile:     (212) 446-4900
                                               Email:         nicole.greenblatt@kirkland.com

                                               Co-Counsel for the
                                               Debtors and Debtors in Possession
